UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                11/26/2018
                                                              :
 MEDIDATA SOLUTIONS, INC., et al.,                            :
                                                              :
                                              Plaintiffs, :         17 Civ. 589 (LGS)
                                                              :
                            -against-                         :   OPINION AND ORDER
                                                              :
 VEEVA SYSTEMS INC.,                                          :
                                              Defendant. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs Medidata Solutions, Inc. and MDSOL Europe Limited (collectively,

“Medidata”) bring this action against Veeva Systems Inc. (“Veeva”) alleging a violation of the

Defend Trade Secrets Act (the “DTSA”) and various New York common law claims. Defendant

moves to dismiss the Second Amended Complaint (the “Complaint”). For the reasons below, the

motion is denied.

        BACKGROUND

        The following facts are taken from the Complaint and assumed to be true only for the

purpose of this motion. See Littlejohn v. City of New York, 795 F.3d 297, 306 (2d Cir. 2015).

        A.       Plaintiff’s Growth and Trade Secrets

        Founded in 1999, Plaintiff is a New York-based software company offering software-as-

a-service (“SaaS”) solutions that allow life science companies to design, manage and evaluate

clinical trials. Plaintiff released its first software product in 1999, an electronic data capture

(“EDC”) system that allowed clients to collect data in electronic rather than paper form. In 2011,

Medidata acquired a company that developed clinical trial management software (“CTMS”),

improved the product and added it to its software suite. Throughout its existence, Medidata has
continued to develop and merge software used at different aspects of clinical trials into a uniform

interface for the benefit of its clients. In 2013, based on its understanding of client needs,

Plaintiff introduced Medidata Clinical Cloud, a product that addressed every aspect of the

clinical trial process “from concept to conclusion.” Since 2008, Medidata has spent over $500

million in research and development. By 2015, nine of the top ten selling drugs globally were

developed using Medidata’s technology.

       In connection with these operations, the Complaint alleges that the following are

Medidata’s trade secrets:

   1. Clinical trial software solutions: information regarding its activity-driven design
      model and product design principles, software architecture and design, product
      roadmaps, functionality requirements relating to platform integration across software
      modules, and clinical trial management tools (including without limitation study
      design, start-up, strategic monitoring, and analytics functionalities),
   2. Sales and marketing activities: information regarding customer profiles and segments,
      “early adopter” customers, historical pricing data, pricing projections, pricing
      formulae and methodologies across product offerings, product development priorities
      and pipelines, unannounced products, product release timelines, and industry
      competitive intelligence, and
   3. Short- and long-term business plans: strategies concerning marketing, sales, research
      and technology initiatives, go-to-market strategies, emerging growth areas and
      opportunities, and geographic/customer expansion opportunities and projections for
      each of the solutions that it offers.

The Complaint alleges that these trade secrets contain proprietary information that helped

Medidata retain a competitive advantage in the industry.

       To protect these trade secrets, Medidata took several measures. First, Medidata required

customers, partners and vendors to sign non-disclosure agreements and provided them with

minimum access to confidential information. Employees also entered into confidentiality and

non-compete agreements. The confidentiality agreements prohibited employees from sharing

information about “research, product plans, products, services, customer lists and customers . . . ,

markets, software, developments, inventions, processes, formulas, technology, designs,

                                                  2
drawings, engineering, hardware, configuration information, marketing, [and] finances.” The

agreements also prohibited employees from retaining Medidata documents upon leaving the

company. Medidata’s Corporate Policy Manual states that employees are prohibited from

making unauthorized transmissions of Medidata files through the company’s email system.

Medidata also protects its electronic information through two-factor authentication and limits the

internal distribution of materials to employees on a need-to-know basis.

       B.      Veeva’s Actions

       Veeva is a cloud-computing software technology company founded in 2007. The

company is headquartered in Pleasanton, California, but also has offices in New York. In 2008,

Veeva launched its core product, a customer relationship management app, which accounted for

the majority of Veeva’s revenue. In 2016, Veeva launched a cloud-based content management

platform for life science customers. Although Veeva is a software company, it has no experience

developing products that manage clinical trials across different stages.

       Veeva hired many of Medidata’s former employees. In 2014, a Senior Product Manager,

Sondra Pepe, left Medidata to join Veeva. In 2015, Medidata’s Executive Vice President of

Field Operations, Alan Mateo, left Medidata and promptly joined Veeva. Veeva has given

Mateo above-average compensation, including $11.5 million in stock options that he exercised

during the first two and a half years of his employment. In 2016, three senior Medidata

executives -- Michelle Marlborough, Vice President of Product Strategy; Richard Young, Vice

President, Global Consulting Partners; and Jason Rizzo, Vice President of Product Sales -- left

for Veeva. These employees were and remain intimately involved in product development and

sales in their current and former job roles. Mateo and Marlborough continued to work in New

York after they joined Veeva.



                                                 3
       Days before her departure from Medidata, Pepe sent emails to her personal email address

that included detailed information about Medidata’s CTMS product development process.

Similarly, on May 19, 2016, two months before leaving Medidata, Marlborough used her

Medidata email account to send sensitive information to her personal email, including documents

that contained information about Medidata’s 2014 product roadmap. Mateo also accessed a file

containing Medidata’s confidential sales data and sales targets while he was employed at Veeva.

On June 27, 2017, Medidata found out that four of these employees -- Pepe, Mateo,

Marlborough, and Rizzo -- retained 3,100 key company documents, many of which were marked

“Private and Confidential,” after their departure to Veeva.

       On June 22, 2016, Veeva announced its first CTMS offering, and on October 13, 2016,

Veeva announced its first EDC offering. These products were marketed as part of Veeva’s

“Clinical Suite,” a “suite of unified cloud applications to streamline clinical operations and data

management, from study startup to archive.” On October 18, 2018, at Veeva’s Global R&D

Summit, Marlborough touted Veeva’s CTMS as a “single source of truth across clinical

operations,” language which closely mirrored discussions Marlborough had during meetings

while still at Medidata in which Medidata’s short-term strategy goals were discussed. After

Veeva’s product announcements, Medidata’s investors asked Medidata representatives specific

questions about its product offerings that demonstrated knowledge of confidential information

known only to senior employees at the company. When Medidata representatives asked about

the source of the questions, the investors’ responses uniformly indicated that Veeva disseminated

the information and prompted them to ask the questions.




                                                 4
        STANDARD

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are consistent with

liability; the complaint must “nudge[ ] their claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570. “To survive dismissal, the plaintiff must provide the

grounds upon which his claim rests through factual allegations sufficient ‘to raise a right to relief

above the speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007) (quoting Twombly, 550 U.S. at 555). On a Rule 12(b)(6) motion, “all factual allegations in

the complaint are accepted as true and all inferences are drawn in the plaintiff’s favor.” Apotex

Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 59 (2d Cir. 2016).

        DISCUSSION

        A.      Defend Trade Secrets Act Claims

        To state a claim for trade secret misappropriation under the DTSA, a plaintiff must

plausibly allege that (1) it possessed a trade secret, and (2) the defendant misappropriated the

trade secret. 18 U.S.C. §1836(b)(1). The Complaint sufficiently alleges the trade secrets at issue

and that Defendants misappropriated them.

                1. DTSA Trade Secret

        Under the DTSA, the term “trade secret” includes “all forms and types of financial,

business, scientific, technical, economic, or engineering information” if (1) “the owner thereof



                                                   5
has taken reasonable measures to keep such information secret” and (2) “the information derives

independent economic value . . . from not being generally known to, and not being readily

ascertainable through proper means by, another person who can obtain economic value from the

disclosure or use of the information.” 18 U.S.C. § 1839(3). Although the Second Circuit has not

expressly articulated a specificity requirement, district courts in this circuit routinely require that

plaintiffs plead their trade secrets with sufficient specificity to inform the defendants of what

they are alleged to have misappropriated. Big Vision Private Ltd. v. E.I. DuPont De Nemours &

Co., 1 F. Supp. 3d 224, 258 (S.D.N.Y. 2014) (collecting cases), aff’d sub nom. Big Vision

Private Ltd. v. E.I. du Pont de Nemours & Co., 610 F. App’x. 69 (2d Cir. 2015) (summary

order).

          The Complaint sufficiently identifies the trade secrets at issue. It specifies numerous

specific categories of information relating to its software, marketing and business plans. These

allegations give Defendants adequate notice as to what the misappropriation allegations concern.

See Tesla Wall Sys., LLC v. Related Cos., L.P., No. 17 Civ. 5966, 2017 WL 6507110, at *9

(S.D.N.Y. Dec. 18, 2017).1 Compare, e.g., PaySys Int’l, Inc. v. Atos Se, No. 14 Civ. 10105, 2016

WL 7116132, at *10 (S.D.N.Y. Dec. 5, 2016) (holding the complaint was insufficiently specific

when the trade secrets were identified as “the Products, all Enhancements to the Products and all

proprietary information, data, documentation and derivative works related to the Products”) with

Tesla Wall, 2017 WL 6507110, at *9 (“Tesla’s complaint is highly specific regarding


1
 The Second Circuit has not yet addressed the DTSA in a reported opinion. As the requirements
are similar for showing a misappropriation of a trade secret under the DTSA and
misappropriation under New York law, Free Country Ltd. v. Drennen, 235 F. Supp. 3d 559, 565
(S.D.N.Y. 2016), district courts often rely on SDNY cases discussing misappropriation under
New York law to analyze DTSA claims. See, e.g., Elsevier Inc. v. Doctor Evidence, LLC, No.
17 Civ. 5540, 2018 WL 557906, at *4 (S.D.N.Y. Jan. 23, 2018); In re Document Techs. Litig.,
275 F. Supp. 3d 454, 461–62 (S.D.N.Y. 2017); Drennen, 235 F. Supp. 3d at 565.

                                                   6
defendants’ course of conduct[ and] pleads numerous specific categories of information, such as

‘technical data, internal pricing information, work product, research, engineering designs,’

etc. . . . .”).

          The Complaint also pleads that Plaintiffs took reasonable steps to protect the trade

secrets. Medidata required its customers, partners, vendors and employees to enter into non-

disclosure agreements and prohibited its employees from making unauthorized email transfers of

company documents and from retaining company documents after their employment ended.

Medidata also restricted access to information to those with a need to know by using passwords

and, for some applications, two-factor authentication. These security measures are sufficient to

allege that Medidata took “reasonable steps” to protect its trade secrets. See Oneida Grp. Inc. v.

Steelite Int'l U.S.A. Inc., No. 17 Civ. 0957, 2017 WL 6459464, at *7 (E.D.N.Y. Dec. 15, 2017)

(holding that plaintiff took reasonable steps to protect its trade secret when third parties were

required to execute nondisclosure agreements and employees were asked to do the same).

          The Complaint plausibly alleges that the trade secrets derive independent economic value

from being kept secret. The Complaint alleges that Medidata spent a great deal of time and

money, $500 million, developing its technology, that Medidata went to great lengths to protect

its confidential business information and that Medidata became an industry leader managing the

clinical trials of 9 of the 10 top-selling pharmaceutical products in 2015. These allegations

plausibly show that Medidata’s trade secrets are valuable in part because they are secret. See

Bancorp Servs., LLC v. Am. Gen. Life Ins. Co., No. 14 Civ. 9687, 2016 WL 4916969, at *11

(S.D.N.Y. Feb. 11, 2016) (applying New York law) (plaintiff plausibly pled trade secret when it

had a proprietary account methodology that it took steps to protect and spent millions to

develop).



                                                   7
               2. DTSA Misappropriation

       Under the DTSA, “a party must show an unconsented disclosure or use of a trade secret

by one who (i) used improper means to acquire the secret, or, (ii) at the time of disclosure, knew

or had reason to know that the trade secret was acquired through improper means, under

circumstances giving rise to a duty to maintain the secrecy of the trade secret, or derived from or

through a person who owed such a duty.” Elsevier, 2018 WL 557906, at *3 (internal quotation

marks omitted); see also 18 U.S.C. § 1839. In other words, the defendant misappropriates a

trade secret (1) when it acquires a trade secret by improper means, or (2) discloses or uses the

trade secret without consent. AUA Private Equity Partners, LLC v. Soto, No. 17 Civ. 8035, 2018

WL 1684339, at *4 (S.D.N.Y. Apr. 5, 2018) (citing 18 U.S.C. § 1839(5)). “Improper means”

under the DTSA can involve “inducement of a breach of a duty to maintain secrecy,” 18 U.S.C.

§ 1839(6)(A), including contractual agreements not to disclose or disseminate information,

Broker Genius, Inc. v. Zalta, 280 F. Supp. 3d 495, 511 (S.D.N.Y. 2017).

        The Complaint sufficiently alleges that Veeva misappropriated Medidata’s trade secrets.

The Complaint alleges that several of Medidata’s high level employees had access to Medidata’s

trade secrets, retained Medidata’s documents marked “Private and Confidential” upon joining

Veeva, sent documents containing trade secrets to their personal emails close to their departure

from Medidata to join Veeva, and, in one circumstance, actively accessed a Medidata file while

working for Veeva. The Complaint alleges that five senior members of Medidata -- all of whom

went on to work for Veeva -- thereby breached Medidata’s policies and their employee

confidentiality agreements. Regarding Alan Mateo, who was Medidata’s Executive Vice

President of Field Operations and joined Veeva in a comparable position, the Complaint alleges

that Veeva incentivized him to disclose Medidata’s trade secrets by paying him an outsized



                                                 8
compensation package; Mateo cashed out $11.5 million dollars in stock options after about two

and a half years at Veeva. These allegations plausibly suggest that Veeva hired Medidata

employees and induced them to breach their confidentiality obligations to Medidata by divulging

trade secrets.

        The Complaint also sufficiently pleads that Veeva misappropriated Medidata’s trade

secrets by obtaining them and using them. The Complaint alleges that Veeva urged Medidata’s

investors, analysts, clients, prospective clients and partners to ask Medidata specific questions

that relied on confidential information known only to high-level employees at Medidata. The

Complaint also alleges that Veeva marketed and offered products with specific features and

functionality that had been the focus of confidential research and technology initiatives at

Medidata, and that Veeva used Medidata’s trade secrets to introduce competing products in

record time despite Veeva’s lack of experience in developing SaaS technology for clinical trials.

See Medtech Prod. Inc. v. Ranir, LLC, 596 F. Supp. 2d 778, 788–790 (S.D.N.Y. 2008) (applying

New York law) (citing the plausibility standard and denying motion to dismiss when defendant

was able to create a competing product on an “expedited basis” despite having no experience in

the dental protector market). By contrast, Medidata released its CTMS system 12 years after

launching its first SaaS technology for clinical trials and relying upon the knowledge of an

acquired company that previously made the product. Taken together, these allegations plausibly

raise an inference that Veeva misappropriated Medidata’s trade secrets.

        B.       Choice of Law for State Law Claims

        The Complaint asserts New York common law claims of misappropriation of trade

secrets, tortious interference with contractual relations, unfair competition, aiding and abetting




                                                 9
breach of fiduciary duties and unjust enrichment. Defendant asserts that California law applies

to any common law claims.

       In tort actions, New York courts resolve conflicts of law by applying an “interest

analysis” under which the law of the jurisdiction having the greatest interest in the litigation

applies. AroChem Int'l, Inc. v. Buirkle, 968 F.2d 266, 270 (2d Cir. 1992) (applying New York

law); accord Mashreqbank PSC v. Ahmed Hamad Al Gosaibi & Bros., 12 N.E.3d 456, 460 (N.Y.

2014). In trade secrets cases, the Second Circuit and courts in this district have used the locus of

the misappropriation to determine the state with the greatest interest in the litigation. See Softel,

Inc. v. Dragon Med. & Sci. Commc’ns, Inc., 118 F.3d 955, 968 (2d Cir. 1997) (using New York

conflict-of-law principles to determine that New York law applies because, among other things,

“the misappropriation, if any, apparently took place in New York”); accord Sarkissian Mason,

Inc. v. Enter. Holdings, Inc., 955 F. Supp. 2d 247, 254 (S.D.N.Y. 2013). “Because a choice of

law analysis is fact intensive, courts [in this circuit] often decline to make a choice of law

determination at the motion to dismiss stage.” Holborn Corp. v. Sawgrass Mut. Ins. Co., 304 F.

Supp. 3d 392, 398 (S.D.N.Y. 2018); Nostrum Pharm., LLC v. Dixit, No. 13 Civ. 8718, 2014 WL

4370695, at *10 (S.D.N.Y. Sept. 2, 2014); Smith v. Railworks Corp., No. 10 Civ. 3980, 2011 WL

2016293, at *6 n.12 (S.D.N.Y. May 17, 2011).

       The Complaint does not allege the locus of the misappropriation, and engaging in a

choice of law analysis is premature and unnecessary at this stage. Regardless of whether

California or New York law applies, a state law claim arises from the facts alleged. Deciding the

choice of law question at this stage would not alter the basic scope of discovery, and discovery

on the state law claims may be entirely cumulative of the federal claim. Therefore, the motion to

dismiss the state law claims is denied without prejudice.



                                                 10
      CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss is DENIED.

      The Clerk of Court is respectfully directed to close the motion at Docket Number 104.

Dated: November 26, 2018
       New York, New York




                                             11
